F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                           JUL 25 2003
                                TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

 GREGORY LEE MCCALL,

              Plaintiff - Appellant,

 v.                                                      No. 03-3089
                                                 (D.C. No. 02-CV-3185-GTV)
 KEEFE SUPPLY COMPANY;                                   (D. Kansas)
 JOHNSON COUNTY SHERIFF’S
 DEPARTMENT,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and LUCERO, Circuit Judges. **


      Plaintiff-Appellant Gregory Lee McCall, appearing pro se and in forma

pauperis, appeals from the district court’s dismissal of his civil rights action and

denial of his motion for summary judgment against Keefe Supply Company and

the Johnson County Sheriff’s Department. The district court construed Mr.

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
McCall’s complaint to claim that the alleged overpricing of commissary items

inflicts cruel and unusual punishment in violation of the Eighth Amendment. The

district court denied Mr. McCall’s motion for summary judgment and dismissed

the complaint for failure to state a claim on which relief may be granted under 28

U.S.C. § 1915(e)(2)(B)(ii). Our jurisdiction arises under 28 U.S.C. § 1291, and

we affirm.

      “To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the United States, and

must show that the alleged deprivation was committed by a person acting under

color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). A complaint filed

pro se must be given a liberal construction. See Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Such a complaint also may be dismissed upon initial

review if it is frivolous or malicious, fails to state a claim upon which relief may

be granted, or seeks monetary damages against a defendant who is immune from

such relief. 28 U.S.C. § 1915(e).

      Mr. McCall’s claim that his Eighth Amendment rights have been violated is

without merit. We reject Mr. McCall’s contention that he has a constitutionally

protected interest in buying stamps as cheaply as possible, as “there is simply no

legal basis for a demand that inmates be offered items for purchase at or near

cost.” French v. Butterworth, 614 F.2d 23, 25 (1st Cir. 1980); see also Wolff v.


                                         -2-
McDonnell, 418 U.S. 539, 556 (1974) (“[T]he fact that prisoners retain rights

under the Due Process Clause in no way implies that these rights are not subject

to restrictions imposed by the nature of the regime to which they have been

lawfully committed.”). Mr. McCall’s claims that the prices of stamps “were

outrageous and unfair” and “against the morals of society” similarly lack any

detail or merit. R. Doc. 1 at 4.

      Accordingly, we AFFIRM the dismissal of Mr. McCall’s complaint for

failure to state a claim upon which relief may be granted for substantially the

same reasons given by the district court. As such, the district court’s denial of

Mr. McCall’s summary judgment motion was proper. Mr. McCall is reminded

that he remains obligated to make partial payments until the entire filing and

appellate fees have been paid.

      AFFIRMED.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -3-